DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.

Status of the Claims
	Claims 1-7 were originally filed October 15, 2018.
	The amendment received October 1, 2019 amended claims 1, 2, and 4 and added new claims 8-14.
	The amendment received January 31, 2020 amended claims 1 and 2 and added new claim 15.
	The amendment received June 23, 2020 and entered with the RCE filed July 6, 2020 amended claim 1 and canceled claim 15.
	The amendment received January 28, 2021 amended claims 1 and 6.
	The amendment received July 16, 2021 amended claim 1.
	Claims 1-14 are currently pending.
	Claims 1, 2, 7, and 8 are currently under consideration.

Election/Restrictions
Applicants elected, with traverse, Group I (claims 1-4 and 7 and new claims 8-15) in the reply filed on October 1, 2019.  The traversal is on the ground(s) that claim 1 is a linking claim and a serious search burden does not exist. This is not found persuasive because claim 1 is not a linking claim for present Groups I and II. See MPEP § 809 regarding linking claims. Typically, linking claims and the claims linked are all product claims OR all process claims. In addition, the linking claim is typically either a genus claim wherein the linked independent claims are species or a subcombination linking independent claims to combinations (e.g. present claim 1 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product (binding assay).
A serious search burden exists because the Groups are part of different classifications (e.g. C07K 7/00 and A61K 38/00); a search for the product may not be coextensive with a search for a method of enhancing infection of a cell by a virus (e.g. if the product has another use in the prior art); etc.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 1, 2019.

Applicants’ elected, without traverse, X is two methyl groups and a kit comprising DMSO as the species in the reply filed on October 1, 2019. Claims 3, 4, and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicants claim that the present application is a DIV of 14/787,160 filed October 26, 2015 (now U.S. Patent 10,125,169) which is a 371 (National Stage) of PCT/EP2014/058870 filed April 30, 2014 which claims foreign priority to EPO 13166266.0 filed May 2, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted January 5, 2022 is being considered by the examiner.

Withdrawn Rejections
	The rejection of claims 1, 2, 7, and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (i.e. new matter) is withdrawn in view of the amendment received July 16, 2021 (i.e. N-terminally protected peptide is effective for enhancing the infection of a cell by a virus). Please note: applicants pointed to page 5, lines 1-17 for support of the amendment received July 16, 2021. However, support is more accurately reflected at paragraphs 11 and 17-22 and claim 5. With regard to “and wherein other amino groups of the peptide are unmodified”, this equates to a negative proviso (see MPEP § 2173.05(i)). 

	The rejection of claims 1, 2, 7, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment to the claims received July 16, 2021.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Munch et al. U.S. Patent Application Publication 2012/0122177 published May 17, 2012 and Chatterjee et al., 2008, N-Methylation of Peptides: A New Perspective in Medicinal Chemistry, Accounts of Chemical Research, 41(10): 1331-1342.
For present claims 1, 2, 7, and 8, Munch et al. teach peptides derived from HIV-1 gp120 including SEQ ID NO: 1 wherein a conservative amino acid substitution is present at residue 1 (e.g. glutamine/Gln/Q instead of glutamic acid/Glu/E), N-terminal protecting groups, and kits thereof (please refer to the entire specification particularly the abstract; Figure 1A; paragraphs 5, 6, 9, 10, 25, 28, 31, 33, 39-41, 47, 74-77, 80-82, 86; claims).
However, Munch et al. does not specifically teach N-terminal methylation.
For present claims 1, 2, 7, and 8, Chatterjee et al. teach the benefits of N-methylation including multiple N-methylation on peptides utilized as therapeutics including enhanced half-life, oral availability, selectivity, etc. (please refer to the entire reference particularly the abstract; Introduction; Summary).
All the claimed elements were known in the prior art (e.g. gp120 fragments, conservative amino acid substitutions, N-methylation of peptides) and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions and the combination would have yielded predictable results (e.g. enhancing stability for peptide therapeutics) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (N-terminal methylation of peptides) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because the substitution of one known element (i.e. glutamic acid/Glu/E) for another (i.e. glutamine/Gln/Q) would have yielded predictable results (e.g. conservative amino acid substitution which does not alter function) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Specifically regarding the conservative amino acid substitution, please refer to the following:
	See In re Mayne, 104 F.3d 1339, 41 USPQ2d 1451 (Fed. Cir. 1997) wherein the claimed protein was held to be obvious in light of structural similarities to the prior art, including known structural and functional similarity of the amino acids leucine and isoleucine.
	The Table below classifies amino acids via the structure wherein glutamine (Gln/Q) is the amide of glutamic acid (Glu/E). 
Glutamine (Gln/Q) = NH2CO(CH2)2CHNH2COOH
Glutamic acid (Glu/E) = COOH(CH2)2CHNH2COOH
Class
Amino acids
1-letter code
Aliphatic
Glycine, Alanine, Valine, Leucine, Isoleucine
G, A, V, L, I
Hydroxyl or sulfur/selenium-containing
Serine, Cysteine, Selenocysteine, Threonine, Methionine
S, C, U, T, M
Cyclic
Proline
P
Aromatic
Phenylalanine, Tyrosine, Tryptophan
F, Y, W
Basic
Histidine, Lysine, Arginine
H, K, R
Acidic and their amides
Aspartate, Glutamate, Asparagine, Glutamine
D, E, N, Q


Thus, glutamine (Gln/Q) and glutamic acid (Glu/E) are the most structurally similar amino acids to each other. In addition, French et al. (French et al., 1983, What is a Conservative Substitution?, J Mol Evol, 19: 171-175) teach that glutamine (Gln/Q) and glutamic acid (Glu/E) are both hydrophilic and can be substituted according to the Dayhoff Point Accepted Mutation (PAM) matrix.

Dayhoff – prowl.rockefeller.edu

    PNG
    media_image1.png
    454
    465
    media_image1.png
    Greyscale











	Amino Acid substitutions - prowl.rockefeller.edu

    PNG
    media_image2.png
    424
    437
    media_image2.png
    Greyscale

	Figure 1. Suggested amino acid substitutions for solvent exposed amino acids (> 30 square Angstroms exposed to the solvent). Amino acids that are connected by a solid line can be substituted with 95% confidence, based on statistics from 55 proteins.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Munch et al. and Chatterjee et al. for claims 1, 2, 7, and 8 were considered but are not persuasive for the following reasons.
	Applicants contend that Chatterjee et al. only teaches multiple amino acids which are N-methylated. Applicants also contend that one of skill in the art would not be motivated to N-methylate peptides.
	Applicants’ arguments are not convincing since the teachings of Munch et al. and Chatterjee et al. render the N-terminally protected peptide of SEQ ID NO: 1 of the instant claims prima facie obvious. Munch et al. teach peptides derived from HIV-1 gp120 including SEQ ID NO: 1 wherein a conservative amino acid substitution is present at residue 1 (e.g. glutamine/Gln/Q instead of glutamic acid/Glu/E), N-terminal protecting groups, and kits thereof (please refer to the entire specification particularly the abstract; Figure 1A; paragraphs 5, 6, 9, 10, 25, 28, 31, 33, 39-41, 47, 74-77, 80-82, 86; claims). Chatterjee et al. teach the benefits of N-methylation on peptides utilized as therapeutics including enhanced half-life, oral availability, selectivity, etc. (please refer to the entire reference particularly the abstract; Introduction; Summary). Chatterjee et al. teach that “Mono-N-methylation has been used for years to change pharmacological properties of peptides.” (see page 1332, right column, first full paragraph which reads on present claims 1, 2, 7, and 8). Therefore, the teachings of Munch et al. and Chatterjee et al. teach the presently claimed N-terminally protected peptide. 
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) which held that a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.
New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Munch et al. U.S. Patent Application Publication 2012/0122177 published May 17, 2012 and Gao et al., 2001, Transport characteristics of peptides and peptidomimetics: I. N-methylated peptides as substrates for the oligopeptide transporter and P-glycoprotein in the intestinal mucosa, J Peptide Res, 57: 316-329.
For present claims 1, 2, 7, and 8, Munch et al. teach peptides derived from HIV-1 gp120 including SEQ ID NO: 1 wherein a conservative amino acid substitution is present at residue 1 (e.g. glutamine/Gln/Q instead of glutamic acid/Glu/E), N-terminal protecting groups, and kits thereof (please refer to the entire specification particularly the abstract; Figure 1A; paragraphs 5, 6, 9, 10, 25, 28, 31, 33, 39-41, 47, 74-77, 80-82, 86; claims).
However, Munch et al. does not specifically teach N-terminal methylation.
For present claims 1, 2, 7, and 8, Gao et al. teach the benefits of acetylation (i.e. acyl of independent claim 1) and N-methylation to improve stability and oligopeptide transport (please refer to the entire reference particularly the abstract; Discussion).
All the claimed elements were known in the prior art (e.g. gp120 fragments, conservative amino acid substitutions, N-acetylation of peptides, and N-methylation of peptides) and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions and the combination would have yielded predictable results (e.g. enhancing stability for peptide therapeutics) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (N-terminal acetylation and N-terminal methylation of peptides) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because the substitution of one known element (i.e. glutamic acid/Glu/E) for another (i.e. glutamine/Gln/Q) would have yielded predictable results (e.g. conservative amino acid substitution which does not alter function) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Specifically regarding the conservative amino acid substitution, please refer to the following:
	See In re Mayne, 104 F.3d 1339, 41 USPQ2d 1451 (Fed. Cir. 1997) wherein the claimed protein was held to be obvious in light of structural similarities to the prior art, including known structural and functional similarity of the amino acids leucine and isoleucine.
	The Table below classifies amino acids via the structure wherein glutamine (Gln/Q) is the amide of glutamic acid (Glu/E). 
Glutamine (Gln/Q) = NH2CO(CH2)2CHNH2COOH
Glutamic acid (Glu/E) = COOH(CH2)2CHNH2COOH
Class
Amino acids
1-letter code
Aliphatic
Glycine, Alanine, Valine, Leucine, Isoleucine
G, A, V, L, I
Hydroxyl or sulfur/selenium-containing
Serine, Cysteine, Selenocysteine, Threonine, Methionine
S, C, U, T, M
Cyclic
Proline
P
Aromatic
Phenylalanine, Tyrosine, Tryptophan
F, Y, W
Basic
Histidine, Lysine, Arginine
H, K, R
Acidic and their amides
Aspartate, Glutamate, Asparagine, Glutamine
D, E, N, Q


Thus, glutamine (Gln/Q) and glutamic acid (Glu/E) are the most structurally similar amino acids to each other. In addition, French et al. (French et al., 1983, What is a Conservative Substitution?, J Mol Evol, 19: 171-175) teach that glutamine (Gln/Q) and glutamic acid (Glu/E) are both hydrophilic and can be substituted according to the Dayhoff Point Accepted Mutation (PAM) matrix.









Dayhoff – prowl.rockefeller.edu

    PNG
    media_image1.png
    454
    465
    media_image1.png
    Greyscale











	Amino Acid substitutions - prowl.rockefeller.edu

    PNG
    media_image2.png
    424
    437
    media_image2.png
    Greyscale

	Figure 1. Suggested amino acid substitutions for solvent exposed amino acids (> 30 square Angstroms exposed to the solvent). Amino acids that are connected by a solid line can be substituted with 95% confidence, based on statistics from 55 proteins.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Munch et al. U.S. Patent Application Publication 2012/0122177 published May 17, 2012 and Fernandez-Reyes et al., 2010, Lysine N-Trimethylation, a Tool for Improving the Selectivity of Antimicrobial Peptides, J. Med. Chem., 53: 5587-5596.
For present claims 1, 2, 7, and 8, Munch et al. teach peptides derived from HIV-1 gp120 including SEQ ID NO: 1 wherein a conservative amino acid substitution is present at residue 1 (e.g. glutamine/Gln/Q instead of glutamic acid/Glu/E), N-terminal protecting groups, and kits thereof (please refer to the entire specification particularly the abstract; Figure 1A; paragraphs 5, 6, 9, 10, 25, 28, 31, 33, 39-41, 47, 74-77, 80-82, 86; claims).
However, Munch et al. does not specifically teach N-terminal methylation.
	For present claims 1, 2, 7, and 8, Fernandez-Reyes et al. teach the benefits of multiple N-methylation, specifically trimethylation for enhanced stability and decreased cytotoxicity (please refer to the entire reference particularly the abstract; Introduction; Tables 1 and 2; Activity against Leishmania and Erythrocytes; Proteolytic Stability of Trimethylated Analogues; Discussion). Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. See In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) wherein the claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.). 
All the claimed elements were known in the prior art (e.g. gp120 fragments, conservative amino acid substitutions, N-methylation of peptides) and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions and the combination would have yielded predictable results (e.g. enhancing stability for peptide therapeutics) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (N-terminal methylation of peptides) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because the substitution of one known element (i.e. glutamic acid/Glu/E) for another (i.e. glutamine/Gln/Q) would have yielded predictable results (e.g. conservative amino acid substitution which does not alter function) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Specifically regarding the conservative amino acid substitution, please refer to the following:
	See In re Mayne, 104 F.3d 1339, 41 USPQ2d 1451 (Fed. Cir. 1997) wherein the claimed protein was held to be obvious in light of structural similarities to the prior art, including known structural and functional similarity of the amino acids leucine and isoleucine.
	The Table below classifies amino acids via the structure wherein glutamine (Gln/Q) is the amide of glutamic acid (Glu/E). 
Glutamine (Gln/Q) = NH2CO(CH2)2CHNH2COOH
Glutamic acid (Glu/E) = COOH(CH2)2CHNH2COOH
Class
Amino acids
1-letter code
Aliphatic
Glycine, Alanine, Valine, Leucine, Isoleucine
G, A, V, L, I
Hydroxyl or sulfur/selenium-containing
Serine, Cysteine, Selenocysteine, Threonine, Methionine
S, C, U, T, M
Cyclic
Proline
P
Aromatic
Phenylalanine, Tyrosine, Tryptophan
F, Y, W
Basic
Histidine, Lysine, Arginine
H, K, R
Acidic and their amides
Aspartate, Glutamate, Asparagine, Glutamine
D, E, N, Q


Thus, glutamine (Gln/Q) and glutamic acid (Glu/E) are the most structurally similar amino acids to each other. In addition, French et al. (French et al., 1983, What is a Conservative Substitution?, J Mol Evol, 19: 171-175) teach that glutamine (Gln/Q) and glutamic acid (Glu/E) are both hydrophilic and can be substituted according to the Dayhoff Point Accepted Mutation (PAM) matrix.












Dayhoff – prowl.rockefeller.edu

    PNG
    media_image1.png
    454
    465
    media_image1.png
    Greyscale











	Amino Acid substitutions - prowl.rockefeller.edu

    PNG
    media_image2.png
    424
    437
    media_image2.png
    Greyscale

	Figure 1. Suggested amino acid substitutions for solvent exposed amino acids (> 30 square Angstroms exposed to the solvent). Amino acids that are connected by a solid line can be substituted with 95% confidence, based on statistics from 55 proteins.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chatterjee et al., 2013 (first published November 19, 2012), N-Methylation of Peptides and Proteins: An Important Element for Modulating Biological Functions, Angew Chem Int Ed, 52: 254-269.
Albericio, 2000, Orthogonal Protecting Groups for N-Amino and C-terminal Carboxyl Functions in Solid-Phase peptide Synthesis, Biopolymers, 55: 123-139.
Clarke, 1993, Protein Methylation, Current opinion in Cell Biology, 5: 977-983.
U.S. Patent Application Publication 2012/0258126

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658